ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
ABB Enterprise Software, Inc., f/k/a Ventyx)        ASBCA No. 60314
                                           )
Under Contract No. NOOl 74-05-C-0038       )

APPEARANCES FOR THE APPELLANT:                      Jeanne A. Anderson, Esq.
                                                     Washington, DC

                                                    Jeffrey M. Young, Esq.
                                                     Chief Counsel
                                                     Raleigh, NC

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Henry Karp, Esq.
                                                    Rachel J. Goldstein, Esq.
                                                     Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE KINNER

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$600,000.00. This amount is inclusive of interest. No further interest shall be paid.

       Dated: July 11, 2018




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
 I concur



~-$~
 Administrative Judge
 Chairman
                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60314, Appeal of ABB
Enterprise Software, Inc., f/k/a Ventyx, rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  R.ecorder, Armed Services
                                                  Board of Contract Appeals




                                           2